Name: Commission Regulation (EC) No 1009/97 of 4 June 1997 amending for the second time Regulation (EC) No 581/97 adopting exceptional support measures for the market in pigmeat in Belgium
 Type: Regulation
 Subject Matter: economic policy;  cooperation policy;  means of agricultural production;  Europe;  food technology;  agricultural activity
 Date Published: nan

 5 . 6 . 97 | EN 1 Official Journal of the European Communities No L 145/21 COMMISSION REGULATION (EC) No 1009/97 of 4 June 1997 amending for the second time Regulation (EC) No 581/97 adopting exceptional support measures for the market in pigmeat in Belgium Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain border regions with the Netherlands, excep ­ tional support measures for the market in pigmeat have been adopted for Belgium by Commission Regulation (EC) No 58 1 /97 (3), as amended by Regulation (EC) No 771/97 (4), Whereas, because of the outbreak of new cases of classical swine fever in the regions bordering on the Netherlands, the Belgian veterinary authorities have introduced new surveillance zones; whereas those zones should be included with effect from 13 May 1997 in the exceptional market support measures laid down in Regulation (EC) No 581 /97 by amending Annex II to that Regulation ; Article 1 In the second indent of Annex II to Regulation (EC) No 581 /97, the date '9 April 1997' is replaced by '9 May 1997'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 13 May 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 June 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p . 1 . 2 OJ No L 349, 31 . 12 . 1994, p . 105 . (3) OJ No L 87, 2. 4 . 1997, p. 11 . ( «) OJ No L 112, 29 . 4 . 1997, p. 20 .